CARROLL, DONALD, Judge
(concurring in part and dissenting in part).
I concur that certiorari should be granted and the Commission’s order quashed, but I do not agree that the cause should be remanded with directions that an order be entered directing dismissal of the claim. It seems to me that the ends of justice under law and the purposes of the Workmen’s Compensation Law would be better served by giving the individual respondents, who are the deceased employee’s widow and his minor children, and the petitioner another opportunity to present additional evidence on the questions as to which the evidence now in the record was held insufficient in the majority opinion, rather than precluding these respondents forever from gaining workmen’s compensation benefits for the death of their husband and father. I would therefore remand the cause with directions that an order be entered reversing the order of the deputy commissioner and directing him to take further testimony on such questions and make his findings based thereon and on the evidence heretofore taken.